Name: Commission Regulation (EEC) No 3586/89 of 30 November 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 12. 89 Official Journal of the European Communities No L 350/37 COMMISSION REGULATION (EEC) No 3586/89 of 30 November 1989 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3215/89 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 221 6/88 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3010/89 Q, as last amended by Regulation (EEC) No 3552/89 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3010/89 to the infor ­ Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as set out in Annex III for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (n) for sunflower seed harvested and processed in Portugal is as set out in Annex III . Article 2 This Regulation shall enter into force on 1 December 1989. This Regulation shall he binding in its entirety and directly applicable in all Member States. Done at Brussels , 30 November 1989. For the Commission Ray MAC SHARRY Member of the Commission (2) OJ No L 280, 29 . 9 . 1989, p. 2. (') OJ No 172, 30. 9 . 1966, p. 3025/66. (3) OJ No L 164, 24. 6. 1985, p. 11 . (") OJ No L 312, 27. 10. 1989, p. 20 . 0 OJ No L 167, 25 . 7. 1972, p. 9 . I6) OJ No L 197, 26. 7. 1988, p. 10 . 0 OJ No L 288, 6 . 10. 1989, p. 17. (8) OJ No L 348, 29. 11 . 1989, p. 20 . O OJ No L 266, 28 . 9 . 1983, p . 1 . H OJ No L 53, 1 . 3 . 1986, p . 47. (") OJ No L 183, 3 . 7. 1987, p. 18 . No L 350/38 Official Journal of the European Communities 1 . 12. 89 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period 5th period 12 1 2 3 4 5 1 . Gross aids (ECU) : \ \  Spain 1,170 1,170 1,170 1,170 1,170 1,170  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 23,215 23,295 23,533 23,811 24,089 24,389 2. Final aids : \ \ \ (a) Seed harvested and processed in : \  Federal Republic of Germany (DM) 55,12 55,31 55,87 56,58 57,23 58,13  Netherlands (Fl) 61,24 61,45 62,08 62,84 63,57 64,56  BLEU (Bfrs/Lfrs) 1 120,98 1 124,84 1 136,34 1 149,76 1 163,18 1 177,67  France (FF) 176,36 176^5 178,79 180,93 183,08 185,39  Denmark (Dkr) 207,31 208,03 210,15 212,63 215,12 217,80  Ireland ( £ Irl) 19,629 19,695 19,899 20,137 20,376 20,605  United Kingdom ( £) 14,449 14,486 14,637 14,804 15,004 15,135  Italy (Lit) 38 325 38 454 38 852 39 309 39 775 40 154  Greece (Dr) 3 687,15 3 667,52 3 667,10 3 693,01 3 744,25 3 712,76 (b) Seed harvested in Spain and processed :  in Spain (Pta) 178,89 178,89 178,89 178,89 178,89 178,89  in another Member State (Pta) 3 296,79 3 309,85 3 341,78 3 375,98 3 418,33 3 440,22 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 529,87 4 536,24 4 558,00 4 590,34 4 636,57 4 645,73 1 . 12. 89 Official Journal of the European Communities No L 350/39 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 1 . Gross aids (ECU) : 1  Spain 3,670 3,670 3,670 3,670 3,670 3,670  Portugal 2,500 2,500 2,500 2,500 2,500 2,500 Other Member States 25,715 25,795 26,033 26,311 26,589 26,889 2. Final aids : (a) Seed harvested and processed in : \ \  Federal Republic of Germany \ Illi Il (DM) 61,02 61,21 61,77 62,48 63,13 64,03  Netherlands (Fl) 67,83 68,04 68,67 69,44 70,17 71,15  BLEU (Bfrs/Lfrs) 1 241,70 1 245,56 1 257,05 1 270,48 1 283,90 1 298,39  France (FF) 195,61 196,20 198,03 200,18 202,32 204,64  Denmark (Dkr) 229,64 23035 232,48 234,96 237,44 240,12  Ireland ( £ Irl) 21,771 21,837 22,041 22,279 22,518 22,747  United Kingdom ( £) 16,203 16,239 16,391 16,558 16,757 16,889  Italy (Lit) 42 508 42 636 43 034 43 491 43 958 44 337  Greece (Dr) 4 135,62 4 115,98 4 115,57 4 141,48 4 192,71 4 161,22 (b) Seed harvested in Spain and processed :  in Spain (Pta) 561,13 561,13 561,13 561,13 561,13 561,13  in another Member State (Pta) 3 679,03 3 692,09 3 724,02 3 758,22 3 800,57 3 822,46 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 480,01 480,01 480,01 480,01 480,01 480,01  in another Member State (Esc) 5 009,88 5 016,25 5 038,01 5 070,35 5 116,58 5 125,73 No L 350/40 Official Journal of the European Communities 1 . 12. 89 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 1 . Gross aids (ECU):  Spain 6,890 6,890 6,890 6,890 6,890  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 32,516 32,809 33,127 33,468 33,789 2. Final aids : \ (a) Seed harvested and processed in (') : I  Federal Republic of Germany (DM) 77,09 77,78 78,53 79,38 80,14  Netherlands (Fl) 85,77 86,55 87,38 88,32 89,16  BLEU (Bfrs/Lfrs) 1 570,10 1 584,24 1 599,60 1 616,07 1 631,57  France (FF) 247,89 250,14 252,60 255,23 257,71  Denmark (Dkr) 290,37 292,99 295,83 298,87 301,74  Ireland ( £ Irl) 27,590 27,841 28,114 28,407 28,682  United Kingdom ( £) 20,916 21,122 21,333 21,546 21,775  Italy (Lit) 53 870 54 360 54 893 55 456 55 994  Greece (Dr) 5 340,75 5 363,98 5 378,28 5 415,68 5 474,51 (b) Seed harvested in Spain and processed :  in Spain (Pta) 1 053,45 1 053,45 1 053,45 1 053,45 1 053,45  in another Member State (Pta) 4 024,07 4 068,85 4 112,59 4 155,90 4 204,83 (c) Seed harvested in Portugal and processed ;  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 899,96 6 948,42 6 985,23 7 029,43 7 083,71  in another Member State (Esc) 6 724,61 6 771,83 6 807,72 6 850,79 6 903,69 3 . Compensatory aids : ||I I  in Spain (Pta) 3 978,20 4 023,93 4 067,66 4110,98 4 159,91 4. Special aid : \  in Portugal (Esc) 6 724,61 6 771,83 6 807,72 6 850,79 6 903,69 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0260760. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 DM 2,039510 2,034780 2,030610 2,026500 2,026500 2,015690 Fl 2,299470 2,295200 2,290590 2,286210 2,286210 2,275160 Bfrs/Lfrs 42,814100 42,787400 42,747200 42,717600 42,717600 42,636100 FF 6,954150 6,953480 6,951780 6,952820 6,952820 6,950010 Dkr 7,912710 7,924750 7,933780 7,940450 7,940450 7,946990 £Irl 0,773274 0,773444 0,774313 0,775271 ' 0,775271 0,778893 £ 0,723557 0,725916 0,728189 0,730346 0,730346 0,736171 Lit 1 503,18 1 506,08 1 508,76 1 511,23 1 511,23 1 518,58 Dr 185,41800 188,28800 191,17600 - 192,87700 192,87700 198,80600 Esc 176,88600 177,56100 178,75900 179,59800 179,59800 182,12600 Pta 130,83900 131,28700 1 3 1,73800 132,18300 132,18300 133,49000